UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-1942



SAMUEL K. JACOBS; NANCY M. HECKERMAN,

                  Plaintiffs - Appellants,

          v.


YELIN SHI; YU FAN,

                  Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:07-cv-00395-GBL)


Submitted:     March 25, 2008                 Decided:   March 27, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel K. Jacobs, Nancy Heckerman, Appellants Pro Se. Edward James
Friedman, WEINSTOCK, FRIEDMAN & FRIEDMAN, PA, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Samuel K. Jacobs and Nancy M. Heckerman appeal the

district court’s order granting the Appellees’ Federal Rules of

Civil Procedure 12(b)(6) motion to dismiss.   We have reviewed the

record and find no reversible error.    Accordingly, we affirm the

judgment of the district court.   Jacobs v. Shi, No. 1:07-cv-00395-

GBL (E.D. Va. Aug. 15, 2007).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -